DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 8/31/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20120119524 to Bingle et al (Bingle) in view of US Pat No 10,047,548 to Zeabari and DE 102016109933 to Witte. 

    PNG
    media_image1.png
    869
    1791
    media_image1.png
    Greyscale

Bingle discloses a handle device comprising a handle (1-3) movable between a retracted position and a deployed position; a transmission mechanism (3b, 11-13); an actuator comprising an electric motor and a casing accommodating the motor (at 10), the actuator being arranged to displace the handle between the retracted position and the deployed position via the transmission mechanism; at least one electrical component (paragraph 26); a connector mounted on the casing; and a central control unit (not shown). 
The connector comprises a receptacle and the casing and the receptacle are capable of being molded in a single piece. 

Bingle discloses that the at least one electrical component can be a switch, a lighting system (LED), a proximity sensor (detecting a fob or the like), a movement sensor (lens 5, configured to detect a movement of a finger or a hand of a user on the handle), a printed circuit board (4), or combinations thereof.

First, Bingle fails to disclose that the motor and the at least one electrical component each include a cable passing through the casing and connected to the connector in the casing, the connector permitting electrical communication between the motor and a control unit of the handle device, between the at least one electrical component and the control unit, or between the motor and the control unit and between the at least one electrical component and the control unit.

    PNG
    media_image2.png
    917
    1662
    media_image2.png
    Greyscale

Zeabari teaches that it is well known in the art to provide a casing (30) for accommodating a motor (32a) and that also include a connector (48), which is electronically connected to a control unit (42). Sensors or switches (36) are provided outside the casing. The sensor or switches are electronically operated to the control unit by means of conductors (60) passing through the casing and connected to the connector.

    PNG
    media_image3.png
    560
    1090
    media_image3.png
    Greyscale

Witte teaches that it is well known in the art to provide an electrical cable as the connection between a sensor (40) and a control unit (70).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Bingle with the sensors electronically operated to the control unit by means of the electrical connection passing through the casing and connected to the connector, as taught by Zeabari, in order to concentrate the electronical connections in one place.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrical connection as an electrical cable, as taught by Witte, in order to provide a more moldable way of connection. 

Second, Bingle fails to disclose that the electrical component is a capacitive proximity sensor configured to detect a presence of a user near the handle.
Witte teaches that it is well known in the art to provide a capacitive proximity sensor (40) that is configured to detect a presence of a user near the handle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrical component described by Bingle as a capacitive proximity sensor, as taught by Witte, in order to detect the presence of a user near the handle. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20120119524 to Bingle et al (Bingle) in view of US Pat No 10,047,548 to Zeabari, DE 102016109933 to Witte and further in view of US Pat Application Publication No 20110148575 to Sobecki et al (Sobecki).
Bingle, as modified by Zeabari and Witte, fails to disclose that electrical component is a position sensor capable of detecting the position of the handle.
Sobecki teaches that it is well known in the art to provide a handle assembly with a position sensor (320) capable of detecting the position of the handle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Bingle, as modified by Zeabari and Witte, with a position sensor, as taugh by Sobecki, in order to detecting the position of the handle.


Response to Arguments
With respect to the previous 112 2nd paragraph rejection, the current amendment overcomes the previous issue.

With respect to the prior art rejection, the applicant argues that Bingle fails to disclose a connector and that the structure mentioned in the action above is not a connector. 
As explained in the interview, the structure established in the rejection above is considered as a connector, as well known in the art.

The applicant further argues that Bingle illustrates that there is not enough space, to provide the connecting feature connected to the claimed connector. 
As explained in the interview, the argument is not considered since Bingle drawings are not art scale, so the argument is irrelevant. The argument is not persuasive.  

The applicant further argues that Bingle device appears to be provided with fins for heat dissipation. 
As explained in the interview, the argument is not considered since the applicant is speculating without any prove. Where Bingle discloses that? Also, why is relevant? The argument is not persuasive.  

The applicant further argues that there is no reason for running a cable from the PCB all the way to the motor, as suggested by the combination.
Bingle discloses that the sensor is located on the PCB (4) and that the PCB is in direct communication with the casing, which encloses the motor. Also, Bingle discloses that the sensor is capable of being located in other locations of the assembly.
Witte teaches that it is well known in the art to provide an electrical cable as the connection between a sensor (40) and a control unit (70).
So, in combination, Bingle, as modified by Witte, will teach a cable from the sensor to the casing. The argument is not persuasive.  

The applicant further argues that Bingle fails to disclose or in combination with Zeabari the reasoning of concentrate electrical connections in one location, since Bingle already concentrates the electrical connections in one location and there is no obvious reason to do this specifically at the motor instead of the PCB.
As mentioned above, Bingle teaches that the sensor can be located at the handle, having it and the PCB away from other electrical connections. Bingle also discloses that the sensor can be at any other desired location. Zeabari teaches that it is well known in the art to provide the electrical connections in one location, which includes the PCB, connector, sensor, etc. 
So, in combination, Bingle as modified by Zeabari, teaches providing everything in one location. The argument is not persuasive.  

The applicant further argues that Zeabari does not discloses a motor casing. As presented above, the rejection is Bingle as modified by Zeabari. Bingle already discloses a motor casing. Zeabari is only used to demonstrate a housing to enclose the electronic connections. All other aspects are already presented by Bingle. The argument is not persuasive.  

The applicant further argues that the combination fails to disclose that the receptacle and the casing are molded as a single piece.
First, the claims are drawn to a handle device, not the method of manufacturing the device. The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Second, even given any patentable weight, Bingle illustrates a casing (at 10) and a connector comprising an exterior receptacle, and furthermore Bingle illustrates a single piece. The elements are capable of being molded. The argument is not persuasive.  

Therefore, since no argument is persuasive, the rejection is maintained. Since the examiner will not change his position, applicant can file an appeal brief as his next response to allow the Board of Appeals to decide.
Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 15, 2022